     Case 3:20-cv-00782-DMS-AHG Document 100 Filed 09/21/20 PageID.1871 Page 1 of 6



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     JACINTO VICTOR ALVAREZ, JOSEPH                    Case No.: 3:20-cv-00782-DMS-AHG
       BRODERICK, MARLENE CANO, JOSE
12                                                       ORDER GRANTING IN PART AND
       CRESPO-VENEGAS, NOE
                                                         DENYING IN PART
13     GONZALEZ-SOTO, VICTOR LARA-
                                                         RESPONDENTS’ EX PARTE
       SOTO, RACQUEL RAMCHARAN,
14                                                       MOTION TO STAY
       GEORGE RIDLEY, MICHAEL JAMIL
                                                         IMPLEMENTATION OF ORDER
15     SMITH, LEOPOLDO SZURGOT, JANE
       DOE, on behalf of themselves and those
16                                                       [ECF No. 96]
       similarly situated,
17                         Plaintiffs-Petitioners,
18     v.
19
       CHRISTOPHER J. LAROSE, Senior
20     Warden, Otay Mesa Detention Center, et
       al.,
21
                       Defendants-Respondents.
22
23
24
25
26
27
28

                                                     1
                                                                           3:20-cv-00782-DMS-AHG
     Case 3:20-cv-00782-DMS-AHG Document 100 Filed 09/21/20 PageID.1872 Page 2 of 6



1            I.     BACKGROUND
2            On September 18, 2020, the undersigned issued an Order Granting in Part and
3      Denying in Part Petitioners’ Motion for a Rule 34 Site Inspection (the “Discovery Order”).
4      ECF No. 94. On September 20, 2020, Respondents filed a Notice of Intent to File Objection
5      (ECF No. 95) to the Discovery Order pursuant to Fed. R. Civ. P. 72(a), as well as an Ex
6      Parte Application for Order Staying Discovery Order (ECF No. 96) (“Motion to Stay”).
7            In the Discovery Order, the Court granted Petitioners’ request that Petitioners’ expert
8      be permitted to conduct a Rule 34 site inspection of the Otay Mesa Detention Facility
9      (“OMDC”), and ordered the inspection take place by October 9, 2020, although the Court
10     imposed certain constraints on the inspection beyond those requested by Petitioners. ECF
11     No 94 at 23-24. Additionally, the Court ordered the parties to meet and confer to try to
12     agree to appropriate health and safety protocols to allow Petitioners’ expert to interview
13     OMDC detainees confidentially. Id. at 24. Finally, if the parties cannot reach an agreement
14     through the meet-and-confer process, the Court ordered the parties to provide a status
15     report to the Court by September 23, 2020 outlining each side’s proposed interview
16     protocols. Id. at 24-25.
17           In support of the Motion to Stay, Respondents explain that they plan to file
18     objections to the Discovery Order within the 14-day deadline set forth in Rule 72(a), or by
19     October 2, 2020. ECF No. 96 at 3. Respondents are concerned that because their objection
20     “cannot be filed, considered, and ruled upon before the Discovery Order’s deadlines
21     arise[,]” their right to object under Rule 72 “will be effectively negated if a stay is not
22     granted.” Id. Therefore, Respondents ask that implementation of the Discovery Order be
23     stayed pending the District Judge’s ruling on the forthcoming objection.
24           II.    LEGAL STANDARDS
25           Federal Rule of Civil Procedure 72(a) provides that non-dispositive pretrial matters,
26     such as discovery motions, may be decided by a magistrate judge. Fed. R. Civ. P. 72(a).
27     However, a magistrate judge’s ruling on a non-dispositive matter is subject to
28     reconsideration by the district judge, if a party serves and files objections to the order within

                                                       2
                                                                                   3:20-cv-00782-DMS-AHG
     Case 3:20-cv-00782-DMS-AHG Document 100 Filed 09/21/20 PageID.1873 Page 3 of 6



1      14 days. Id. Upon a party’s timely objection, the district judge may modify or set aside any
2      part of the magistrate judge’s order which is “found to be clearly erroneous or contrary to
3      law.” Id. See also 28 U.S.C. § 636(b)(1)(A).
4            Filing an objection pursuant to Rule 72 does not automatically stay the magistrate
5      judge’s order. See, e.g., Esparza v. Bridgestone/Firestone, Inc., 200 F.R.D. 654, 656–57
6      (D. Colo. 2001); Litton Industries, Inc. v. Lehman Bros. Kuhn Loeb, Inc., 124 F.R.D. 75,
7      79 (S.D.N.Y. 1989); Prendergast v. Fundamental Long Term Care Holdings, LLC, No.
8      CV 07-1265 CEG/LFG, 2009 WL 10700033, at *1 (D.N.M. Feb. 10, 2009). If that were
9      the case, “parties could use the objection process simply as a device to further delay
10     discovery and to derail the preparation of a case for trial, regardless of the merits of the
11     objection.” Esparza, 200 F.R.D. at 657.
12           Nonetheless, “[n]othing, of course, prevents a party in an appropriate case from
13     seeking a stay of the effect of a magistrate judge’s order[,]” as Respondents have done
14     here. Id. In considering whether to grant a motion to stay the effect of a magistrate judge’s
15     order, many courts have applied the same four-factor test that applies to the stay of a district
16     court order pending appellate review: (1) whether the movant has made a showing of
17     likelihood of success on the merits; (2) whether the movant has made a showing of
18     irreparable injury if the stay is not granted; (3) whether the granting of the stay would
19     substantially harm the other parties; and (4) whether the granting of the stay would serve
20     the public interest. See, e.g., In re Republic of Ecuador, No. 10-MC-80087 CRB (NC),
21     2012 WL 13187177, at *2 (N.D. Cal. Mar. 30, 2012) (applying the four-factor test because
22     the motion to stay the effect of the magistrate judge’s order pending resolution of Rule 72
23     objections “is akin to a motion for stay pending appeal”); LEG Q LLC v. RSR Corp., No.
24     3:17-CV-1559-N-BN, 2017 WL 4222690, at *2 (N.D. Tex. Sept. 22, 2017) (“The Court
25     determines, as other courts have concluded, that the general, four-factor test for a stay
26     pending appeal governs the analysis of a request for a stay pending an objection or appeal
27     of a magistrate judge’s order resolving a non-dispositive matter”) (citing Jenkins v.
28     Robotec, Inc., No. CIV.A. 1:09CV150HSOJM, 2009 WL 5166252, at *2 (S.D. Miss. Dec.

                                                      3
                                                                                  3:20-cv-00782-DMS-AHG
     Case 3:20-cv-00782-DMS-AHG Document 100 Filed 09/21/20 PageID.1874 Page 4 of 6



1      29, 2009)). Cf. Coleman v. Schwarzenegger, No. C01-1351 TEH, 2008 WL 2468492, at
2      *4–5 (E.D. Cal. June 17, 2008) (applying the four-factor test to the defendants’ request to
3      stay the magistrate judge’s order pending appellate review, raised by the defendants in the
4      alternative to their Rule 72(a) objections to the district court).
5            III.   DISCUSSION
6            Respondents have not yet filed their objections, nor does either the Notice of Intent
7      to File Objection or the Motion to Stay set forth the specific anticipated grounds for the
8      Rule 72 objection. Instead, Respondents state only that a stay “preserves the status quo and
9      avoids planning and preparation for an inspection that Respondents believe is unwarranted
10     given the surrounding facts and circumstances.” ECF No. 96 at 3. Without more detail, it
11     is difficult to evaluate whether the standard for a stay is met pursuant to the relevant four-
12     factor test. And, particularly given the broad deference afforded to magistrate judges’
13     decisions upon review by the district judge under Rule 72, the undersigned cannot say that
14     Respondents have shown a “likelihood of success on the merits” of their forthcoming
15     objection simply by stating they believe the inspection is “unwarranted given the
16     surrounding facts and circumstances.”
17           Nonetheless, the undersigned agrees that requiring the inspection to go forward by
18     the existing deadline of October 9, 2020 might preclude the district judge’s ability to review
19     Respondents’ anticipated Rule 72 objection, which would effectively deprive Respondents
20     of their right to reconsideration of the Discovery Order by the district judge altogether.
21     Moreover, other courts have admonished parties who plan to file Rule 72 objections to
22     magistrate judges’ orders for failing to file immediate ex parte applications to stay
23     implementation of the orders, instead waiting to raise their stay requests concomitantly
24     with the objections. See, e.g., Fourth Age Ltd. v. Warner Bros. Digital Distribution Inc,
25     No. CV129912ABCSJHX, 2014 WL 12587039, at *2 (C.D. Cal. May 22, 2014) (criticizing
26     a party for seeking a stay of a magistrate judge’s order in that party’s motion for review of
27     the order, rather than seeking such relief through an ex parte application, because “[a]s
28     presented, the question of a stay pending resolution of the Motion [for Review] is to be

                                                      4
                                                                                3:20-cv-00782-DMS-AHG
     Case 3:20-cv-00782-DMS-AHG Document 100 Filed 09/21/20 PageID.1875 Page 5 of 6



1      resolved on the same schedule as the Motion itself, thereby necessarily rendering the stay
2      request moot by the time it became ripe for decision.”). Applying that reasoning, the
3      undersigned concludes it would be unfair to penalize Respondents for failing to show the
4      likelihood that their forthcoming objections will succeed by providing a rushed preview of
5      the objections in their Motion to Stay, when Respondents’ ability to seek a stay at all might
6      be jeopardized if they wait too long to do so.
7            Under such circumstances, the Court finds it appropriate to stay implementation of
8      the substantive relief granted to Petitioners by the Discovery Order notwithstanding the
9      sparseness of Respondents’ Motion to Stay. See Zargarian v. BMW of N. Am., LLC, No.
10     CV184857RSWLPLAX, 2019 WL 6111734, at *1 (C.D. Cal. Oct. 15, 2019) (admonishing
11     a defendant for failing to move for a stay of a discovery order until one week after the
12     deadline for compliance with the order, but nevertheless granting the stay because a denial
13     “would deny defendant of its right to have Local Rule 72 District Judge review of the
14     Discovery Order”); Dayco Prod., Inc. v. Walker, 142 F.R.D. 450, 454 (S.D. Ohio 1992)
15     (explaining that “[t]he purpose of the stay proceeding” in that district’s local rules,
16     providing that a magistrate judge’s ruling on a non-dispositive motion remains in effect
17     unless stayed, “is to preserve critical rights from being lost irretrievably pending objections
18     or to maintain the status quo when a close question of law is involved in the nondispositive
19     matter.”). Because the October 9, 2020 deadline for the Rule 34 site inspection is likely too
20     soon to allow for meaningful review of the Discovery Order, that deadline is hereby
21     STAYED pending the District Judge’s resolution of Respondents’ forthcoming Rule 72
22     objection.
23           However, the Court DENIES Respondents’ Motion to Stay insofar as it seeks a stay
24     of the deadline for the parties to meet and confer to discuss the feasibility of health and
25     safety protocols for any site inspection that does take place, and the related deadline to
26     provide a status report to the Court regarding the parties’ respective proposals if they
27     cannot agree. Regardless of whether the Discovery Order is ultimately overturned by the
28     District Judge, it is unclear how being required to meet and confer with opposing counsel

                                                      5
                                                                                 3:20-cv-00782-DMS-AHG
     Case 3:20-cv-00782-DMS-AHG Document 100 Filed 09/21/20 PageID.1876 Page 6 of 6



1      to discuss safety protocols is burdensome, let alone how having to do so would rise to the
2      level of irreparable harm or deprive Respondents of meaningful review of the substantive
3      relief granted by the Discovery Order. Meeting and conferring generally to discuss disputed
4      discovery issues simply constitutes good practice—one that is strongly encouraged by the
5      Civil Local Rules. See Civ.LR 26.1(a). And, in light of the deference afforded non-
6      dispositive orders by magistrate judges under Rule 72, the undersigned finds it more likely
7      than not that it will be beneficial for the parties to begin preparing now for a possible site
8      inspection.
9            IV.     CONCLUSION
10           For the foregoing reasons, Respondents’ Ex Parte Application for Order Staying
11     Discovery Order (ECF No. 96) is GRANTED IN PART and DENIED IN PART.
12           The October 9, 2020 deadline for Petitioners’ expert to conduct a site inspection of
13     OMDC is hereby STAYED, pending the District Judge’s resolution of Respondents’
14     forthcoming objection to the undersigned’s Discovery Order (ECF No. 94).
15           However, the parties’ September 23, 2020 deadline to meet and confer regarding
16     health and safety protocols for any such inspection, as well as to provide a status report to
17     the Court regarding the same if they cannot agree, remains in place. The request to stay
18     that deadline is DENIED.
19           IT IS SO ORDERED.
20
21     Dated: September 21, 2020
22
23
24
25
26
27
28

                                                     6
                                                                                3:20-cv-00782-DMS-AHG
